ISCO International Reports Financial Results for the Third Quarter 2008 and Upcoming Investor Call Elk Grove Village, IL (November 12 2008) – ISCO International, Inc. (AMEX: ISO), asupplier of RF management and interference-control solutions for the wireless telecommunications industry along with integrated software solutions for public safety and enterprise customerstoday reported preliminary financial results for the third quarter 2008.These results are provided on a preliminary basis and do not reflect the impact of a yet to be determined potential non-cash charge to goodwill that is currently being evaluated by the Company. Third Quarter Results ISCO reported consolidated net revenues for the third quarter of 2008 of $1.9 million, no change when compared to the third quarter 2007. All 2008 consolidated amounts include the addition of Clarity Communications Systems
